            Case 2:21-cv-00748-BHS-SKV Document 14 Filed 09/07/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   AMISI RAIMO,

 9                             Petitioner,                Case No. C21-00748-BHS-SKV

10           v.                                           ORDER GRANTING SECOND
                                                          UNOPPOSED MOTION FOR
11   ICE FIELD OFFICE DIRECTOR,                           EXTENSION OF TIME TO RESPOND
                                                          TO GOVERNMENT’S RETURN
12                             Respondent.                MEMORANDUM AND MOTION TO
                                                          DISMISS
13

14           The Court has reviewed the Petitioner’s Second Unopposed Motion for Extension of

15   Time to Respond to Return Memorandum and Motion to Dismiss, Dkt. 13, and the records and

16   files therein,

17           It is now ORDERED that the Motion, Dkt. 13, is GRANTED and the noting date for the

18   Motion to Dismiss is extended to September 17, 2021, with Mr. Raimo’s response due by

19   September 13, 2021. The Clerk is directed to send copies of this order to the parties and to the

20   Honorable Benjamin H. Settle.

21           Dated this 7th day of September, 2021.

22
                                                          A
23
                                                          S. KATE VAUGHAN
                                                          United States Magistrate Judge
     ORDER GRANTING SECOND UNOPPOSED
     MOTION FOR EXTENSION OF TIME TO
     RESPOND TO GOVERNMENT’S RETURN
     MEMORANDUM AND MOTION TO DISMISS - 1
